Citation Nr: 0637792	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  99-06 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was involved 
in a March 1998 rating determination which denied a total 
disability evaluation based upon individual unemployability 
due to service-connected disability (TDIU).

2.  Entitlement to an effective date prior to December 22, 
1999, for the assignment of a total disability evaluation 
based upon individual unemployability due to service-
connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966, and from December 1967 to December 1972.  He 
also had a period of active duty for training.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a March 5, 1998 rating determination, the RO denied 
entitlement to a TDIU.  In a June 2001 rating determination, 
the RO granted a TDIU, assigning an effective date of 
November 16, 2001.  Thereafter, the veteran perfected an 
appeal as to the effective date assigned to the grant of a 
TDIU.  In a July 2001 rating determination, the RO determined 
that the March 1998 rating determination did not contain CUE 
as it related to the denial of a TDIU.  In January 2002, the 
RO assigned an effective date of December 22, 1999, as the 
date of entitlement to a TDIU.  

An August 2002 Board decision, in pertinent part, denied 
entitlement to an effective date prior to December 22, 1999, 
for a TDIU based upon CUE in the March 5, 1998, RO rating 
decision.  Such decision was vacated by the United States 
Court of Appeals for Veterans Claims (Court) in March 2005.  
The Court found that the veteran had perfected an appeal as 
to the issue of entitlement to an earlier effective date for 
the assignment of a TDIU on a non-CUE basis, but such issue 
was not addressed by the Board.  With regard to the issue of 
entitlement to an earlier effective date for the assignment 
of a TDIU on a CUE basis, a timely notice of disagreement had 
been submitted by the veteran, but a statement of the case 
had not been issued.  Thus, such issue was remanded by the 
Court for issuance of a statement of the case.  In a 
September 2005 Board Remand, the issue of entitlement to an 
earlier effective date for a TDIU based upon CUE was 
rephrased and remanded for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
issue of entitlement to an earlier effective for a TDIU based 
on a non-CUE basis was added as a separate issue and was 
remanded due to being inextricably intertwined with the CUE 
claim.  A statement of the case on the issue of entitlement 
to an earlier effective date for a TDIU based upon CUE was 
issued in October 2005, and a substantive appeal was received 
in November 2005.

The issue of entitlement to an effective date prior to 
December 22, 1999, for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disabilities is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.



FINDINGS OF FACT

1.  A March 5, 1998, rating decision denied entitlement to a 
TDIU; the veteran did not file a timely notice of 
disagreement.

3.  The March 5, 1998, RO rating decision was consistent with 
and reasonably supported by the evidence then of record, and 
the existing legal authority, and it did not contain 
undebatable error that would have manifestly changed the 
outcome.


CONCLUSION OF LAW

The March 5, 1998, rating decision that denied entitlement to 
a TDIU was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

I.  Factual Background

An August 1994 rating decision granted a rating increase to 
40 percent for lumbar disc disease with spondylolisthesis, 
effective September 1992, and continued a zero percent rating 
for residuals of a left mandible fracture.  At that time, 
service connection was also in effect for ulcer disease with 
gastrectomy, rated 20 disabling, and otitis externa, rated 
noncompensably disabling.  The RO's August 1994 rating 
determination produced a combined rating of 50 percent for 
service- connected disabilities, effective September 8, 1992.  
The veteran did not file a notice of disagreement with regard 
to this rating determination, and the RO's decision is final.  
38 U.S.C.A. § 7105.

On May 1, 1996, the RO received the veteran's claim for an 
increased rating for his service-connected lumbar disc 
disease with spondylolisthesis.  The contemporaneous medical 
records the RO reviewed initially did not mention any work-
related limitation.  

On November 27, 1996, the veteran submitted an application 
for a total disability evaluation based on individual 
unemployability (VA Form 21-8940), wherein he reported self-
employment since 1982, earning $12,000 in the previous twelve 
months, and current monthly earned income of $1,000.  He 
reported having obtained a GED during military service where 
he indicated having received operation training for several 
types of vehicles.  He reported having last worked as an 
equipment operator in 1981.  The veteran provided a Social 
Security Administration (SSA) statement of earnings through 
1994 that showed no reported earnings from 1985 forward.

A December 1996 rating decision denied entitlement to an 
increased rating for service-connected lumbar disc disease 
with spondylolisthesis, noting that the veteran had failed to 
report for a scheduled VA examination.  In February 1997, the 
veteran submitted a statement seeking to reschedule the 
examination and therein he mentioned recent treatment for his 
back, shoulder and ulcer.  

Subsequently, the RO obtained private medical records dated 
in August 1993 which noted that the veteran's employment was 
more in a supervisory capacity as opposed to physical.  An 
October 1993 private medical record reflected the veteran's 
report that he was self-employed and had primarily a 
sedentary job, entailing a lot of driving and sitting.  The 
examiner evaluated his back and stated he would definitely 
have work limitations, in essence, requiring him to change 
positions frequently and limit lifting.  A November 1993 
private medical record reflected the veteran's report that he 
was working on an electric utility merger.  

In August 1997, the RO wrote to the veteran regarding his 
claim for a TDIU seeking information regarding income, work 
performed, time lost from service-connected disability and 
the number of hours he worked each week.  In September 1997, 
a VA field examiner interviewed him, and that same month he 
also submitted a statement in response to the RO inquiry.  
According to the interview and written statement, he reported 
working as a politician/consultant on electrical contracts 
throughout the State, he lost no time from work due to his 
service-connected disabilities in the past year, traveled 
extensively for work, worked 56 hours per week, and earned 
approximately $12,000 per year.  

A December 1997 private orthopedic evaluation report reflects 
the veteran's report of being self-employed as a utility 
manager for a named organization.  

In a March 1998 rating decision, the RO denied entitlement to 
a TDIU; notice was issued in April 1998.  The rating 
determination discussed the recent field examination report 
and other information regarding his work, education, 
employment background and service-connected disabilities. 

In December 22, 1999 correspondence from the veteran, the 
veteran asserted CUE in the March 1998 rating decision in not 
granting a TDIU, due to his back and gastrointestinal 
disabilities.  

II.  Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel, 6 Vet. App. at 245, 
quoting Russell, 3 Vet. App. at 313-14. 

The veteran argues that the March 1998 rating decision was 
clearly and unmistakably erroneous in failing to grant a 
TDIU.  In reviewing all of the evidence on file, the Board 
can find no clear and unmistakable error of fact or of law in 
the RO's March 1998 rating decision.  

The evidence before the RO in March 1998 was duly considered 
in the rating decision.  The evidence which was on file and 
considered at the time included post-service medical records, 
a statement from the veteran with regard to his employment, 
and a September 1997 VA field examination.  

Review of the pertinent evidence shows  that the veteran had 
substantial service-connected disability from a back disorder 
and a gastrointestinal disorder, as reflected in the combined 
50 percent rating he received.  However, there was 
contemporaneous evidence in medical reports that indicated 
that he was employed, despite his service-connected 
disabilities.  Information provided by the veteran at that 
time indicated that he was self-employed, and had been since 
1982.  He reported significant income, and no lost time from 
work on account of his service-connected disabilities.  This 
was information he provided in writing and to a VA field 
examiner.  This information formed the basis of the March 
1998 rating decision of which he received notice, and did not 
appeal.  

The Board believes that there was ample support for the March 
1998 decision.  The RO considered the evidence of record and 
concludes that the veteran was not precluded from 
substantially gainful employment due to his service-connected 
disabilities.  The veteran may disagree with that 
determination, but such disagreement with the RO' weighing of 
the evidence does not constitute clear and unmistakable 
error.  Nothing in the record available to the RO in March 
1998 compelled the conclusion that he was entitled to a TDIU 
rating.

As noted, a CUE claim must be based on the evidence in the 
record when the prior decision was rendered.  Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  
The adjudication in March 1998 was correct given the state of 
the evidence at that time.  The RO's March 1998 rating 
decision was factually supportable by the record at that 
time, and both the positive and negative evidence of record 
were acknowledged.  Upon review of the March 1998 rating 
decision, it is apparent that the adjudicators reviewed the 
medical records on file and the September 1997 VA field 
examination in making a determination that a TDIU was not 
warranted.  Judgments as to the credibility and probative 
value of individual items of evidence are inherent in the 
function of VA adjudicators.  A disagreement with how a prior 
adjudication evaluated the facts does not establish CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  

There is no argument that the appellant did not receive 
adequate notice and appeal rights as provided in the 
regulations in effect at that time.  Nor does the veteran 
argue that he was the victim of bad advice or misinformation 
regarding the claim.  See, for example, Bone v. Brown, 9 Vet. 
App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 (1995); 
Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).  The 
argument in support of the claim does not point to any 
misinformation or other dilatory action by VA.  See McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the March 1998 rating decision 
and that the statutory and regulatory provisions extant at 
the time were correctly applied.  The Board finds that there 
was no error which was undebatable and of the sort which, had 
it not been made would have manifestly changed the outcome at 
the time it was made.  


ORDER

The March 1998 rating decision which denied entitlement to a 
total disability evaluation based upon individual 
unemployability due to service-connected disability was not 
clearly and unmistakably erroneous.  To this extent, the 
appeal is denied. 


REMAND

Turning to the earlier effective date issue, the RO has 
assigned an effective date of December 22, 1999, for the 
assignment of a total rating based on individual 
unemployability.  Review of the pertinent rating decision, 
statement of the case, and supplemental statement of the case 
on the effective date issue suggests that the RO assigned 
this date because it was the date of receipt of a TDIU claim.  
However, a TDIU claim is effectively a claim for an increased 
rating.  As such, effective date regulations pertaining to 
increased rating claims must be considered.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if an application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  However, if the increase became ascertainable 
more than one year prior to the date of receipt of the claim, 
then the proper effective date would be the date of claim.  
In a case where the increase became ascertainable after the 
filing of the claim, then the effective date would be the 
date of increase.  See generally Harper v. Brown, 10 Vet.App. 
125 (1997).

It therefore appears that it is possible that an effective 
date during the one year period prior to December 22, 1999, 
could be assigned if it was factually ascertainable that 
there was an increase in service-connected disability during 
that one year period so as to preclude substantially gainful 
employment.  Since it does not appear that the RO has 
considered this question, the Board believes that appellate 
review is not proper at this time.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should review the claims file and 
determine the date that it became 
factually ascertainable that there was an 
increase in service-connected disability 
which rendered the veteran incapable of 
substantially gainful employment.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case on the effective 
date for TDIU issue.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


